Name: Council Regulation (EEC) No 3225/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for silver hake (Merluccius bilinearis) falling within subheading ex 03.01 B I q) of the Common Customs Tariff (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 81 Official Journal of the European Communities No L 325/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3225/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for silver hake (Merluccius bilinearis) falling within subheading ex 03.01 B I q) of the Common Customs Tariff (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas since the fish concerned are not separately specified in the statistical nomenclatures of the Member States, the available import figures provided by them cannot be regarded as sufficiently exact or representative for use as a basis for the allocation referred to above ; whereas the incomplete figures available together with the estimates made by the Member States allow the following percentage esti ­ mates to be made as to the import needs of each of them from third countries for the quota period envis ­ aged : Benelux 0-77 Denmark 23-28 Germany 42-20 Greece 0-01 France 14-81 Ireland 0-38 Italy 0-69 United Kingdom 17-86 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 2 000 tonnes of silver hake (Merluccius bilinearis), falling within subheading ex 03.01 B I q) of the Common Customs Tariff ; whereas the tariff quota concerned should be opened on 1 January 1982 and allocated between the Member States ; Whereas under Article 64 of the Act of Accession of 1979, Greece/ is required to apply in full the Common Customs Tariff duty in respect of the product in ques ­ tion as from 1 January 1981 ; whereas, therefore , as from that date, it is necessary to cover, in favour of the tariff quotas in question, the requirements of that Member State during the quota period ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, in the light of the principles outlined above, a Community tariff arrangement based on an alloca ­ tion between the Member States would seem to preserve the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the said goods, the allo ­ cation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and according to the economic outlook for the tariff year in question ; Whereas, to take account of the possible import trends for these fish, the quota volume should be divided into two instalments, the first being allocated between the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; Whereas, to give importers some degree of certainty, the first instalment of the tariff quota should be fixed at a high level, which in this case could be 65*5 % of the amount of the quota ; Whereas initial shares may be used up at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many No L 325/2 Official Journal of the European Communities 13. 11 . 81 Article 3times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas, if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused it is essential that such State should return a significant proportion thereof to the reserve, in order to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share minus any portion returned to the reserve pursuant to Article d, it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as necessary to the next whole number. 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall fothwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its intial share, rounded up as necessary to the next whole number. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This process shall apply until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1982 a Commu ­ nity tariff quota of 2 000 tonnes shall be opened within the Community for silver hake (Merluccius bili ­ nearis), falling within subheading ex 03.01 B I q) of the Common Customs Tariff. 2. The Common Customs Tariff duty shall be suspended at the level of 8 % within this tariff quota. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1982.Article 2 Article 5 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2 . A first instalment of 1 310 tonnes shall be allo ­ cated among certain Member States ; the shares, which subject to Article 5 shall be valid from 1 January to 31 December 1982, shall be as follows : (tonnes) Member States shall, not later than 1 October 1982 return to the reserve the unused portion of their initial share which, on 15 September 1982 is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall, not later than 1 October 1982 notify the Commission of the total quantities of the product in question imported up to and including 15 September 1982 and charged against the Community quota and of any portion of their initial shares returned to the reserve. Benelux 10 Denmark 305 Germany 552 Greece 1 France 194 Ireland 5 Italy 9 United Kingdom 234 3 . The second instalment of 690 tonnes shall consti ­ tute the reserve. 13 . 11 . 81 Official Journal of the European Communities No L 325/3 Article 6 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall, as soon as the information reaches it, inform each State of the extent to which the reserve has been used up. It shall , not later than 5 October 1982 inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 8 At the request of the Commission, the Member States shall inform it of imports actually charged against their shares. Article 7 Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accumulated shares of the Community quota. 2. The Member States shall ensure that importers of the product in question established in their terri ­ tory have free access to the shares allocated to them . Article 10 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1981 . For the Council The President K. BAKER